Citation Nr: 0412006	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects service from February 1962 to 
November 1967 with 14 years prior active service noted.  He 
died in September 1999.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  One of the appellant's contentions includes 
the assertion that the veteran's fatal bladder cancer 
resulted from exposure to radiation during service.

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases (including 
bladder cancer), while not accorded the benefit of the 
regulations regarding presumptive service connection, have 
been determined to be potentially radiogenic in nature, and 
may be referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
bladder cancer, following his separation from service, and it 
is asserted that the disease resulted from exposure to 
ionizing radiation during service, an assessment must be made 
as to the size and nature of the radiation dose.  In this 
case, since the veteran did not participate in atmospheric 
nuclear weapons testing or in the occupation of Hiroshima and 
Nagasaki, the dose estimate procedures outlined under 38 
C.F.R. § 3.311(a)(2)(iii) are for application.  All of the 
veteran's pertinent records are to be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), then before its adjudication the claim 
must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  This regulations indicates that the Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health.

To date, the record does not reflect that the RO has 
performed all of the aforementioned required development.  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to accord the 
appellant due process of law, the Board finds that further 
development with respect to the issue on appeal in this case 
is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO should forward the veteran's 
claims file to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.

2.  The claims file should then be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary.

3.  After the above development has been 
completed, and after giving the appellant 
an opportunity to supplement the record, 
the RO should review the case and ensure 
that all indicated actions are complete.  
The RO should then re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




